People v Littlejohn (2016 NY Slip Op 04117)





People v Littlejohn


2016 NY Slip Op 04117


Decided on May 26, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 26, 2016

Sweeny, J.P., Renwick, Saxe, Gische, Kahn, JJ.


880 117/12

[*1]The People of the State of New York, Respondent,
vDwight Littlejohn, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Rosemary Herbert of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jeffrey A. Wojcik of counsel), for respondent.

Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered November 13, 2012, as amended December 6, 2012, convicting defendant, upon his plea of guilty, of two counts of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 16 years to life, unanimously affirmed.
Defendant made a valid waiver of his right to appeal (People v Lopez, 6 NY3d 248, 256—257 [2006]), which forecloses review of his suppression claims. The court's colloquy "was sufficient because the right to appeal was adequately described without lumping it into the panoply of rights normally forfeited upon a guilty plea" (People v Sanders, 25 NY3d 337, 341 [2015]). Moreover, defendant signed a written waiver.
Regardless of whether defendant made a valid waiver of his right to appeal, we find that the court properly denied his suppression motion. The record supports the findings that defendant was lawfully stopped, that his statements to police
were admissible and that a lineup was not unduly suggestive.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 26, 2016
CLERK